
	
		III
		112th CONGRESS
		2d Session
		S. RES. 447
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Ms. Landrieu (for
			 herself, Mr. Alexander,
			 Mr. Burr, Mr.
			 Carper, Mr. Coburn,
			 Mr. Durbin, Mrs. Feinstein, Mrs.
			 Hutchison, Mr. Kirk,
			 Mr. Lieberman, Ms. Murkowski, and Mr.
			 Vitter) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Congratulating the students, parents,
		  teachers, and administrators of charter schools across the United States for
		  ongoing contributions to education, and supporting the ideals and goals of the
		  13th annual National Charter Schools Week, to be held May 6 through May 12,
		  2012.
	
	
		Whereas charter schools deliver high-quality public
			 education and challenge all students to reach their potential;
		Whereas charter schools promote innovation and excellence
			 in public education;
		Whereas charter schools provide thousands of families with
			 diverse and innovative educational options for their children;
		Whereas charter schools are public schools authorized by a
			 designated public entity that—
			(1)respond to the
			 needs of communities, families, and students in the United States; and
			(2)promote the
			 principles of quality, accountability, choice, and innovation;
			Whereas, in exchange for flexibility and autonomy, charter
			 schools are held accountable by their sponsors for improving student
			 achievement and for the financial and other operations of the charter
			 schools;
		Whereas 40 States, the District of Columbia, and Guam have
			 passed laws authorizing charter schools;
		Whereas, as of the date of approval of this resolution,
			 5,275 charter schools are serving more than 2,000,000 children;
		Whereas in fiscal year 2011 and the 18 previous fiscal
			 years, Congress has provided a total of more than $3,000,000,000 in financial
			 assistance to the charter school movement through grants for planning, startup,
			 implementation, dissemination, and facilities;
		Whereas numerous charter schools improve the achievements
			 of students and stimulate improvement in traditional public schools;
		Whereas charter schools are required to meet the student
			 achievement accountability requirements under the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) in the same manner as
			 traditional public schools;
		Whereas charter schools often set higher and additional
			 individual goals than the requirements of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) to ensure that charter schools
			 are of high quality and truly accountable to the public;
		Whereas charter schools—
			(1)give parents the
			 freedom to choose public schools;
			(2)routinely measure
			 parental satisfaction levels; and
			(3)must prove their
			 ongoing success to parents, policymakers, and the communities served by the
			 charter schools;
			Whereas more than 50 percent of charter schools report
			 having a waiting list, and the total number of students on all such waiting
			 lists is enough to fill more than 1,100 average-sized charter schools;
			 and
		Whereas the 13th annual National Charter Schools Week is
			 scheduled to be held May 6 through May 12, 2012: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 students, parents, teachers, and administrators of charter schools across the
			 United States for—
				(A)ongoing
			 contributions to education;
				(B)the impressive
			 strides made in closing the persistent academic achievement gap in the United
			 States; and
				(C)improving and
			 strengthening the public school system in the United States;
				(2)supports the
			 ideals and goals of the 13th annual National Charter Schools Week, a week-long
			 celebration to be held May 6 through May 12, 2012, in communities throughout
			 the United States; and
			(3)encourages the
			 people of the United States to hold appropriate programs, ceremonies, and
			 activities during National Charter Schools Week to demonstrate support for
			 charter schools.
			
